          Case 1:20-cv-07606-KPF Document 31 Filed 09/23/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 BLUE CROSS AND BLUE SHIELD
 ASSOCIATION NATIONAL EMPLOYEE
 BENEFITS COMMITTEE,
                   Plaintiff,
              v.
                                                                   Case No. 20-cv-07606 (KPF)
 ALLIANZ GLOBAL INVESTORS U.S. LLC and
 AON INVESTMENTS USA INC. f/k/a AON
 HEWITT INVESTMENT CONSULTING, INC.,
                   Defendants.


                  STIPULATION AND ORDER REGARDING
       WAIVER OF SERVICE AND TIME TO RESPOND TO THE COMPLAINT

               Plaintiff Blue Cross and Blue Shield Association National Employee Benefits

Committee (“Plaintiff”), defendant Allianz Global Investors U.S. LLC, and defendant Aon

Investments USA Inc. (collectively, “Defendants”), by and through their respective undersigned

counsel, and subject to this Court’s approval and to the reservation of rights contained below, agree

and stipulate as follows:

               WHEREAS, on September 16, 2020, Plaintiff filed its Complaint (ECF No. 1,

“Complaint”) in the above-captioned action (“Action”), and on September 17, 2020 the Clerk of

the Court issued summonses directed to Defendants (ECF Nos. 7 and 8, each a “Summons”);

               WHEREAS, Defendants have not been served with process in the Action and have

agreed to waive service of the Summons and Complaint, subject to the terms and conditions

stipulated below; and

               WHEREAS, on September 11, 2020, this Court, in related action Arkansas Teacher

Retirement System v. Allianz Global Investors U.S. LLC, et al., No. 20-cv-05615-KPF (“ATRS

Action”), entered an order (ATRS Action, ECF No. 52 (“Adjournment Order”)) (i) adjourning
             Case 1:20-cv-07606-KPF Document 31 Filed 09/23/20 Page 2 of 6




Defendant Allianz Global Investors U.S. LLC’s time to move against the complaint in the ATRS

Action until after the initial pretrial conference scheduled for November 17, 2020 (see ATRS

Action, ECF No. 47); and (ii) directing that it is the Court’s “intention to coordinate motion

practice and discovery in as many of these [related actions] as possible, to the greatest extent

possible” (Adjournment Order at 2).

                 NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

among Plaintiff and Defendants, through their respective undersigned counsel, as follows:

        1.       Subject to the provisions set forth in paragraph 2 below and the reservation of rights

in paragraph 3 below, Defendants waive service of the Summons and Complaint, and waive any

objections to the absence of a summons or of service in the Action. The filing of this Stipulation

shall be deemed the filing of a waiver under Fed. R. Civ. P. 4(d)(4). Accordingly, Plaintiff is not

required to file proof of service, and the Federal Rules of Civil Procedure shall apply as though a

summons and a complaint had been served on the Defendants identified in this paragraph 1 at the

time of the filing of this Stipulation.

        2.       The time for Defendants to move against, answer, or otherwise respond to the

Complaint is adjourned as though the Adjournment Order were entered in this Action and until

such time set by the Court.

        3.       Except as to the defenses of insufficiency of process and insufficiency of service of

process only, which Defendants expressly waive, none of Defendants’ defenses, objections,

motions or arguments of any kind in the Action, including but not limited to defenses based upon

lack of personal or subject matter jurisdiction, lack of standing, improper venue, or a Defendant

having been improperly named, is prejudiced or waived by the execution of, agreement to, or filing




                                                  -2-
              Case 1:20-cv-07606-KPF Document 31 Filed 09/23/20 Page 3 of 6




of this Stipulation, or by the agreement by Defendants to waive service, as set forth in paragraph

1 above.

         4.       This Stipulation may be executed in separate counterparts, and counterparts may

be executed in facsimile or .pdf form, each of which shall be deemed an original. This

Stipulation, once fully executed, may be submitted to the Court without further notice to any

party.




                                                 -3-
         Case 1:20-cv-07606-KPF Document 31 Filed 09/23/20 Page 4 of 6




Dated: September 22, 2020
       New York, NY


 PETRILLO KLEIN & BOXER LLP               SULLIVAN & CROMWELL LLP


 /s/ Daniel Z. Goldman                    /s/ Robert J. Giuffra, Jr.
 Daniel Z. Goldman                        Robert J. Giuffra, Jr. (giuffra@sullcrom.com)
 (dgoldman@pkbllop.com)                   Kathleen S. McArthur (mcarthurk@sullcrom.com)
 PETRILLO KLEIN & BOXER LLP               Ann-Elizabeth Ostrager (ostragera@sullcrom.com)
 655 Third Avenue, 22nd Floor             Hilary M. Williams (williamsh@sullcrom.com)
 New York, New York 10017                 SULLIVAN & CROMWELL LLP
 Telephone: (212) 370-0330                125 Broad Street
                                          New York, New York 10004
 Counsel for Plaintiff                    Telephone: (212) 558-4000

                                          Counsel for Defendant Allianz Global Investors
                                          U.S. LLC

 BARTLIT BECK LLP                         ROPES & GRAY LLP


 /s/ Sean W. Gallagher                    /s/ Robert A. Skinner
 Sean W. Gallagher                        Robert A. Skinner (robert.skinner@ropesgray.com)
 (sean.gallagher@bartlitbeck.com)           Pro hac vice application forthcoming
     Admitted pro hac vice                Amy D. Roy (amy.roy@ropesgray.com)
 Adam L. Hoeflich                           Pro hac vice application forthcoming
 (adam.hoeflich@bartlitbeck.com)          Mary Brust (mary.brust@ropesgray.com)
     Pro hac vice application pending     Cole A. Goodman (cole.goodman@ropesgray.com)
 Mark S. Ouweleen                           Pro hac vice application forthcoming
 (mark.ouweleen@bartlitbeck.com)          ROPES & GRAY LLP
     Pro hac vice application pending     800 Boylston Street
 Abby M. Mollen                           Boston, Massachusetts 02199-3600
 (abby.mollen@bartlitbeck.com)            Telephone: (617) 951-7000
     Admitted pro hac vice
 Nicolas L. Martinez                      Counsel for Defendant Allianz Global Investors
 (nicolas.martinez@bartlitbeck.com)       U.S. LLC
     Admitted pro hac vice
 BARTLIT BECK LLP
 54 West Hubbard Street, Suite 300
 Chicago, Illinois 60654
 Telephone: (312) 494-4400

 Counsel for Plaintiff



                                        -4-
Case 1:20-cv-07606-KPF Document 31 Filed 09/23/20 Page 5 of 6




                               QUINN EMANUEL URQUHART & SULLIVAN,
                               LLP


                               /s/ Richard I. Werder, Jr.
                               Richard I. Werder, Jr.
                               (rickwerder@quinnemanuel.com)
                               Michael Liftik (michaeliftik@quinnemanuel.com)
                                   Pro hac vice application forthcoming
                               Renita Sharma (renitasharma@quinnemanuel.com)
                               Andrew Marks
                               (andrewmarks@quinnemanuel.com)
                               QUINN EMANUEL URQUHART & SULLIVAN,
                               LLP
                               51 Madison Avenue, 22nd Floor
                               New York, New York 10010
                               Telephone: (212) 849-7000

                               Counsel for Defendant Aon Investments USA Inc.




                             -5-
Case 1:20-cv-07606-KPF Document 31 Filed 09/23/20 Page 6 of 6
